DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 09 May 2022 has been entered.  Claims 1-27 are currently pending in the application.  The rejections of record from the office action dated 09 November 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant does not point to and the examiner cannot find support for “core layer comprises antioxidant at greater than or equal to 1 wt% and less than 25 wt%”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bayona et al. (US 2015/0343751 A1) in view of Stoll et al. (US 2017/0081486 A1).
Regarding claims 1-27, Bayona discloses a multilayer film for packaging food (abstract, [0003]), that may comprise five layers, including a core layer, intermediate layers B and D sandwiching the core layer and outer skin layers A and E (i.e. food-facing skin layer; exterior skin layer), wherein the core layer comprises 75-80 wt% polypropylene homopolymer and about 8 to about 25 wt% of an elastomer (i.e. overlapping 75 to 90 wt% homopolymer of PP; overlapping 10 to 20 wt% elastomer)([0007]-[0012]), wherein the core layer may have a thickness of about 25-100 µm (i.e. overlapping between 30 and 40 µm)([0016]), wherein intermediate layer B may comprise polypropylene homopolymer and 1-80 wt% peeling agent and may have a thickness between about 0.5 and about 6 µm (second intermediate layer; overlapping thickness between 2 and 8 µm; HoPP; overlapping 10-20 wt% peeling agent) ([0018]-[0020]), wherein the intermediate layer D may comprise a barrier layer for water vapor or oxygen, may have a thickness between about 0.5 and about 6 µm and may comprise propylene up to 90 wt% propylene, Ho-PP is exemplified and would have been obvious to use (first intermediate layer; overlapping comprising more than 80 wt% of a propylene selected from Ho-PP; overlapping thickness between 0.1 and 2.7 µm) ([0022], Table 1), wherein skin layers A and E comprise heat-sealable compositions and may comprise propylene ethylene copolymers and have thicknesses from about 0.25 to about 6 µm and in one embodiment may comprise 75 wt% propylene-butene-1 copolymer and 15 wt% propylene ethylene copolymer, and 96% Ho-PP is exemplified for the outermost layer and would have been obvious to use (i.e. food-facing skin layer; overlapping thickness between 0.9 and 7 µm; overlapping at least about 80 wt% heat-sealable polymers derived from at least two of ethylene, propylene, and butene-1; exterior skin layer; overlapping thickness between 1.5 and 6 µm; overlapping more than 90 wt% propylene selected from HoPP, a copolymer polypropylene) ([0023]-[0024], Table 1).  
Given that there is no mention of BHT or BHA in the core layer and innermost skin layer, it is the examiner’s position that these layers are free of BHT and BHA. 
Bayona does not disclose that the core layer, food-facing skin layer and exterior skin layer each contain a natural or synthetic antioxidant or that the first intermediate layer contains a natural or synthetic antioxidant or that the antioxidant is selected among vitamin E, ascorbic acid, etc. or that the core layer comprises between 2 and 4 wt% or 1-16 wt% or greater than or equal to 1 wt% and less than 25 wt% antioxidant and the food-facing skin layer comprises between 2 and 4 wt% or 1-8 wt% or 3-8 wt% of antioxidant or that the food-facing skin layer comprises between 8 and 12 wt% antioxidant or that the core layer comprises between 2 and 4 wt% antioxidant and the food-facing skin layer and first intermediate layer each comprise between 2 and 4 wt% or 8 and 12 wt% or that the core layer comprises 1 to 8 wt % antioxidant, the food-facing skin layer comprises from 1 to 16 wt% antioxidant, wherein the antioxidant in the core and food-facing layers are selected from Vitamin E, Vitamin C and combinations thereof or that the first intermediate layer comprises from 8 to 12 wt % or 1 to 16 wt% antioxidant or that the core layer comprises 2 to 4 wt% vitamin E plus 0.8 to 2.3 wt% vitamin C or the intermediate layer comprising 4-16 et% or 10-30 wt% antioxidant.
Stoll discloses a multilayer film comprising polypropylene layers that may comprise 0.001-10 wt% antioxidant that may be Vitamin E or Vitamin C (ascorbic acid) (i.e. overlapping 2 to 4 wt%, 8 to 12 wt%, 1 to 16 wt%, 0.8 to 2.3 wt%, greater than or equal to 1 and less than 25 wt%, 1-8 wt%, 3-8 wt%, 4-16 wt%, 10-30 wt%; natural antioxidant; Vitamin E; Vitamin C; ascorbic acid) (abstract, [0001], [0057]-[0058]).
Bayona and Stoll are analogous art because they both teach about multilayered films comprising polypropylene layers.  It would have been obvious to one or ordinary skill in the art to incorporate the Vitamin E and/or Vitamin C into any of the layers of Bayona in the amounts disclosed by Stoll in order to provide a film having the advantage of protection from oxidative damage. 
Regarding claim 2, the skin layers of Bayona may comprise additives (i.e. treated) ([0023]), or may have an optional metalized layer applied to it (i.e. treated) ([0025])
Regarding claims 4 and 18-21, while Bayona teaches that the intermediate layer B is on the interior side of the core and intermediate layer D is on the exterior side of the core, it is the examiner’s position that it would have been obvious to interchange the placement of these layers because it would provide an equivalent film and/or to provide barrier properties closer to the food side of the package to prevent migration of water vapor or oxygen to the food to prevent spoilage.  It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.  Alternatively, given that the claims are directed to a film and only broadly recites “food-facing” and “exterior-facing”, either side of the core layer could be considered to be “food-facing” or “exterior-facing”.  Therefore, Layer B can correspond to either instantly claimed intermediate layer and Layer D can correspond to either instantly claimed intermediate layer and therefore meet the limitations of the claims.

Response to Arguments

Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive.
Applicant argues that one of skill in the art would have understood that the film of Bayona contained BHT and/or BHA and points to the Declaration of Rafael E. Bayona as support.
Applicant’s argument is unpersuasive because applicant provides no evidence (i.e. lab notebooks) to support the assertion that BHT and BHA are necessarily present in the film of Bayona ‘751.  Given that there is no mention of BHT or BHA in Bayona ‘751 it is the examiner’s position that the reference encompasses an embodiment that does not have BHT or BHA.  
The Declaration of Rafael E. Bayona is not found persuasive because no evidence (i.e. lab notebooks) is presented and while the declaration states that “BHA and BHT were nearly always included”, there is no assertion that they are always included.  If these compounds were essential to the film and not merely optional, it appears that they would have been recited in the disclosure and given that they are not mentioned, the only conclusion that can be drawn is that BHT and BHA are not necessary or present in Bayona ‘751.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782